Citation Nr: 0912368	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-41 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for status post 
tympanomastoidectomy, times two, including whether the 
reduction in rating from 10 to 0 percent was appropriate 
effective January 1, 2002.

2.  Entitlement to a rating higher than 10 percent for 
neurological manifestations (fifth cranial nerve) associated 
with status post tympanomastoidectomy, times two, from April 
25, 2003 until April 11, 2007.

3.  Entitlement to a rating higher than 30 percent for 
neurological manifestations (fifth cranial nerve) associated 
with status post tympanomastoidectomy, times two, since April 
11, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1979 to June 1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
June and September 2001 and September 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  Jurisdiction over the claims 
was subsequently transferred to the RO in Nashville, 
Tennessee.  This appeal further arises from May 2005 and 
August 2007 rating decisions of the Nashville RO.  That 
office forwarded the appeal to the Board.  

In the September 2001 decision, the RO reduced the rating for 
the Veteran's service-connected status post 
tympanomastoidectomy, times two, from 10 percent to 
noncompensable (i.e., 0 percent), effective January 1, 2002.  
At that time, service connection was also in effect for right 
ear hearing loss disability, evaluated as noncompensable, and 
for residuals of fractures of the fifth metacarpal of the 
right hand, also evaluated as noncompensable.  

In the September 2003 decision, the RO increased the rating 
for the residuals of fractures of the fifth metacarpal of the 
right hand to 10 percent.  That rating increase was effective 
April 25, 2003.  The RO confirmed and continued the 
noncompensable ratings for the status post 
tympanomastoidectomy, times two, and for the right ear 
hearing loss disability.  The Veteran disagreed with those 
decisions, and this appeal ensued.

In a July 2004 decision, the RO granted the Veteran's for 
service connection for tinnitus associated with his status 
post tympanomastoidectomy, times two.  The RO assigned a 10 
percent rating for the tinnitus, effective November 24, 2003.  

In March 2005 the Veteran withdrew his claims for:  1) a 
rating higher than 10 percent for the residuals of fractures 
of the fifth metacarpal of his right hand and 2) a 
compensable rating for his right ear hearing loss disability.  
But he continued to appeal for a compensable rating for the 
status post tympanomastoidectomy, times two.

In the May 2005 decision, the RO increased the rating for the 
status post tympanomastoidectomy, times two, from 
noncompensable to 10 percent effective April 25, 2003.  

In June 2007, the Board remanded the issue of reduction in 
rating for this disability to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  Specifically, the Board noted the Veteran had 
not been advised of his appellate rights with respect to the 
RO's September 2001 rating reduction.  The Board also 
observed that the RO's May 2005 assignment of an increased 
rating had been based on paralysis of the trigeminal nerve, 
but that the RO had not assigned a separate rating for that 
disability, as it had done for the tinnitus and right ear 
hearing loss.  Consequently, the Board directed this 
additional consideration of the claim as well.  

In August 2007, upon completion of the requested development, 
the RO assigned a 10 percent rating, effective April 25, 2003 
for facial nerve pain and numbness associated with the status 
post tympanomastoidectomy, times two.  The RO then increased 
that rating to 30 percent, effective April 11, 2007.  The RO 
confirmed the noncompensable rating for the status post 
tympanomastoidectomy, times two, effective January 1, 2002. 



In November 2007, also pursuant to the Board's remand 
directive, the RO issued the Veteran a Statement of the Case 
(SOC) continuing to deny his claim contesting the propriety 
of the reduction of his right ear disability rating from 10 
to 0 percent, and returned the file to the Board for further 
appellate review.  

In October 2008 the Board remanded the claims presently on 
appeal to the RO, via the AMC, to schedule the Veteran for a 
video-conference hearing before a Veterans Law Judge (VLJ) of 
the Board.  The Veteran has since testified at a 
video-conference hearing in January 2009.  The undersigned 
VLJ presided.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(a) 
(2008).


FINDINGS OF FACT

1.  In the September 2001 rating decision at issue, the RO 
reduced the rating for the Veteran's status post 
tympanomastoidectomy, times two, from 10 to 0 percent, 
prospectively effective as of January 1, 2002.  The 
10 percent rating for this right ear disability had been in 
effect since December 1999 (including a temporary 100 percent 
rating for convalescence from June until August 2000), 
so less than five years at the time of the reduction.  

2.  At the time of the reduction, there was sufficient 
evidence of sustained and material improvement in the 
Veteran's non-hearing loss right ear disability under the 
ordinary conditions of life.  The contemporaneous medical 
evidence did not show suppuration (formation of pus) or aural 
polyps in his right ear.  He was not diagnosed with chronic 
otitis externa.  His symptomatology was not so severe as to 
warrant a compensable rating for restoration of his prior 
rating.  



3.  Since January 1, 2002, the status-post 
tympanomastoidectomy, times two, has not manifested 
suppuration (formation of pus) or aural polyps in the right 
ear.  The Veteran has developed otitis externa, but it was 
not confirmed to be chronic in nature, nor did it involve 
itching requiring frequent and prolonged treatment.  
His symptomatology was not so severe as to warrant a 
compensable rating, including for restoration of his prior 
rating.  

4.  From April 25, 2003 until April 11, 2007, the Veteran's 
facial neurological disability, associated with status post 
tympanomastoidectomy, times two, has not manifested greater 
than incomplete and moderate paralysis of the fifth cranial 
nerve.  Neurological symptomatology for this period is 
restricted to wholly sensory loss.

5.  Since April 11, 2007, the Veteran's facial neurological 
disability, associated with status post tympanomastoidectomy, 
times two, has not manifested complete paralysis of the fifth 
cranial nerve.  

CONCLUSIONS OF LAW

1.  The reduction in the rating for the status post 
tympanomastoidectomy, times two, from 10 to 0 percent, as of 
January 1, 2002, was warranted, and there has been no basis 
for a compensable rating since.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.87, 
Diagnostic Codes 6200-6211 (2008).

2.  The criteria are not met for a rating higher 10 percent 
for the neurological manifestations (fifth cranial nerve) 
associated with status post tympanomastoidectomy, times two, 
from April 25, 2003 until April 11, 2007.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8205, 8305, 8405 (2008).

3.  The criteria are not met for a rating higher than 30 
percent for the neurological manifestations (fifth cranial 
nerve) associated with status post tympanomastoidectomy, 
times two, since April 11, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Codes 8205, 8305, 8405 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March 2006 and September 2007.  These letters informed him of 
the evidence required to substantiate his claims, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 and August 2007 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the Veteran's claims in the March 2008 SSOC, 
and subsequently in the June 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claims, in a May 2008 letter complying with the requirements 
of the recent Court decision in Vazquez-Flores, 22 Vet. App. 
37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA treatment records and 
arranged for several VA compensation examinations to assess 
the severity of his right ear disability and associated 
facial nerve pain and numbness.  The record is inadequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2008).  Here, a VA 
compensation cranial nerves and ear disease examination of 
the Veteran's service-connected right ear disability and 
associated facial nerve pain and numbness disability was in 
May 2008, so relatively recently.  Consequently, another 
examination to evaluate the severity of the Veteran's right 
ear disability and associated facial nerve pain and numbness 
is not warranted because there is sufficient evidence, 
already of record, to fairly decide these claims insofar as 
assessing the severity of the condition.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board finds that VA has complied with the 
duty-to-assist requirements.


II.  Analysis-Entitlement to a Compensable Rating for 
Status-Post Tympanomastoidectomy, Times Two, including 
whether a Reduction from 10 Percent to 0 Percent was 
Appropriate, Effective January 1, 2002

Non-hearing loss ear disorders are rated under Diagnostic 
Codes (DCs) 6200-6211.  See 38 C.F.R. § 4.87 (2008).  

The RO sent him a procedural due process letter in June 2001, 
which notified him of this proposed reduction in the rating 
for his service-connected right ear disability, namely status 
post tympanomastoidectomy, times two.  The letter also 
apprised him of his right to submit additional evidence to 
contest the reduction and request a pre-determination 
hearing.  Subsequently, in the September 2001 rating decision 
at issue, the RO reduced the rating for his status post 
tympanomastoidectomy, times two, from 10 to 0 percent, 
prospectively effective as of January 1, 2002.  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefore.  38 C.F.R. § 3.105(e).



In addition, the RO must notify the Veteran that he or she 
has 60 days to present additional evidence showing that 
compensation should be continued at the present level.  If no 
additional evidence is received within the prescribed time 
period to contest the reduction, the proposed action may be 
accomplished.  The effective date of the final action shall 
be the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final action 
expires.  Id.

In this regard, the Board finds that the RO satisfied the 
procedural due process notification requirements under 38 
C.F.R. § 3.105(e).  Specifically, after the proposed 
reduction in June 2001, and being apprised of it that same 
month, the Veteran was given 60 days to present additional 
evidence and was notified at his address of record.  
Significantly, he submitted additional medical evidence in 
June 2001.  Subsequently, the RO considered the additional 
evidence and issued a rating action in September 2001, 
reducing the 10 percent rating for his right ear disability 
to 0 percent.  The effective date of the reduction, January 
1, 2002, was after the last day of the month after expiration 
of the 60-day period from the date of notice of that rating 
action.  Thus, the RO appeared to have carried out the 
reduction in accordance with the procedural due process 
requirements of 38 C.F.R. § 3.105(e).  However, the Board 
remanded in June 2007 for corrective procedural due process 
so that the RO could properly notify the Veteran of his 
appeal rights for the September 2001 rating decision, which 
was ultimately provided by the RO in August 2007.  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
namely, those in effect for less than five years, 
reexaminations disclosing improvement will warrant a rating 
reduction.  See 38 C.F.R. § 3.344(c).  The duration of a 
rating is measured from the effective date assigned to a 
rating until the effective date of the actual reduction.  See 
Brown, supra.

Here, the 10 percent rating for his right ear disability had 
been in effect since December 1999 (including a temporary 100 
percent assignment for convalescence from June 2000 until 
August 2000), so less than five years at the time of the 
reduction.  And, as mentioned, the effective date of the 
reduction from 10 to 0 percent was January 1, 2002.  Thus, 38 
C.F.R. § 3.344(a) and (b) are not applicable in this instance 
as the 10 percent rating was in effect for approximately two 
years, which does not satisfy the five-year minimum 
requirement of those provisions.  Consequently, with regard 
to the reduction, 38 C.F.R. § 3.344(c) applies.

Even so, the Board still must determine that improvement in 
the Veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. 
at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Further, in any rating reduction case VA must 
ascertain, based upon a review of the entire recorded history 
of the condition, whether a preponderance of the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  

Significantly, in a rating reduction case, VA has the burden 
of establishing the disability has improved.  This is in 
stark contrast to a case involving a claim for an increased 
(i.e., higher) rating, in which it is the Veteran's 
responsibility to show the disability has worsened.  A rating 
reduction case focuses on the propriety of the reduction and 
is not the same as an increased rating issue.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).

Here, in addition to the matter of restoration of a 
compensable rating due to reduction, there is consideration 
for an increased rating beyond a compensable rating.  With 
respect to the claim for an increased, compensable rating for 
his non-hearing loss right ear disability, he is not 
appealing his initial rating assigned in a previous rating 
decision, so the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed-so here, from April 2002-until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  But, significantly, the 
Board must consider both the pre-reduction evidence and the 
post-reduction evidence in the context of examining whether 
to restore a compensable rating.  

At the outset, the other DCs for non-hearing loss ear 
disabilities, that provide a rating greater than 0 percent, 
do not apply because the Veteran does not have otosclerosis 
(DC 6201); a peripheral vestibular disorder (DC 6204); 
Meniere's syndrome (DC 6205); loss of auricle (DC 6207); or 
malignant neoplasms of the ear (DC 6208).  See 38 C.F.R. § 
4.87.  See also Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

DC 6200 provides a 10 percent disability rating for chronic 
suppurative otitis media, mastoiditis, or choleastoma (or any 
combination); any of which must exist during suppuration 
(formation of pus), or with aural polyps.  A Note to DC 6200 
provides that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, are to be rated separately.  38 C.F.R. § 4.87.

DC 6201 provides that chronic nonsuppurative otitis media 
with effusion (serous otitis media) is to be rated for 
hearing impairment.  38 C.F.R. § 4.87.  Moreover, DC 6209 for 
benign neoplasms of the ear, is also to be rated on 
impairment of function, i.e., hearing loss.  Significantly, 
though, he is already in receipt of a 0 percent disability 
rating for right ear hearing impairment, under 38 C.F.R. § 
4.85, DC 6100 (2008), effective July 31, 2000, and his appeal 
for a compensable rating for right ear hearing loss was 
withdrawn in March 2005.  So, DC 6201 does not provide him 
any basis for a compensable rating during the course of the 
period on appeal.  See also Butts v. Brown, 5 Vet. App. 532 
(1993).

DC 6210 provides that chronic otitis externa with swelling, 
dry and scaly or serous discharge, and itching requiring 
frequent and prolonged treatment, is rated 10 percent 
disabling.  38 C.F.R. § 4.87.

Diagnostic Code 6211 provides a noncompensable (0 percent) 
rating for perforation of the tympanic membrane.  38 C.F.R. § 
4.87.  As it does not provide a possibility for a rating 
assignment higher than 0 percent, it is not for consideration 
in this appeal.

Here, records show the Veteran had full and complete VA 
examination in March 2001 to determine whether there was any 
material change in the severity for his right ear disability.  
That examination occurred after the initial grant of a 10 
percent rating in the June 2000 rating decision, and prior to 
the June 2001 proposal for reduction, as well as the 
September 2001 rating decision that effected the reduction.  
And he was more recently reexamined - after the reduction 
took effect in January 2002, to ensure this improvement was 
being sustained or maintained under the ordinary conditions 
of life. 

For the RO's September 2001 rating reduction to have been 
appropriate, it is required that VA have established the 
Veteran's right ear disability had improved such that only 
the 0 percent rating criteria were met at the time of the 
decision.  

And a review of the evidence available at the time of that 
September 2001 rating decision confirms that the 10 percent 
or higher rating criteria were not met under any of the 
applicable DCs for a non-hearing loss right ear disability.  
The March 2001 VA ear disease examiner diagnosed him with 
status post mastoidectomy/tympanoplasty with shea cap.  

The Board starts with consideration of DC 6200.  The evidence 
shows that his right ear disability appeared to improved 
following his June 2000 right tympanomastoidectomy.  As early 
as July 2000, VA treatment records showed objective findings 
of no discharge from his ears.  The March 2001 VA examination 
did show any indication of a polyp or mass developing in the 
aural canal.  The examination report made no indications of 
suppuration (formation of pus), and the examiner specifically 
found no fluid or cholesteatoma.  So, DC 6200 does not afford 
an avenue for restoration of a 10 percent rating for his 
right ear disability.  Likewise, the March 2001 VA 
examination failed to make a finding of chronic otitis 
externa, nor did any VA treatment records during that time 
period, making DC 6210 inapplicable at the time.

Thus, his symptomatology had clearly improved by the time of 
the RO's September 2001 decision prospectively reducing his 
rating, such that he no longer had the more severe symptoms 
required to maintain the previously assigned 10 percent 
rating.  

Accordingly, the Board finds that a compensable rating under 
Diagnostic Code 6200 is not warranted prior to the reduction.

Finally, the post-reduction evidence also fails to 
demonstrate that his reduction was inappropriate.  In a 
similar vein, the medical evidence fails to demonstrate he is 
entitled to a compensable rating for his right ear 
disability, not including hearing loss, since the reduction 
became effective in January 2002.  



In this regard, the post-reduction evidence also fails to 
meet the criteria for a 10 percent rating for Diagnostic Code 
6200, for otitis media.  As with the 
pre-reduction period, there is simply no objective medical 
evidence showing suppuration (formation of pus) or aural 
polyps.  There are no findings that confirm the Veteran's 
assertions of discharge from his right ear.  

The July 2003 VA examination report notes that he denied 
otorrhea (discharge from the external ear), although he 
complained of some waxy debris occasionally discharged from 
his right ear.  However, objective findings showed his 
auricles appeared within normal limits, the external auditory 
canal on the right side revealed it was relatively free of 
debris, and no evidence of cholesteatoma.  

During the May 2004 VA examination, he also complained of 
occasional drainage in his right ear, but there were no 
objective findings by the VA examiner confirming this.  A 
January 2005 VA treatment ENT Consult performed a CT scan of 
this ear, but determined the Veteran did not have any 
evidence of cholesteatoma at that time, and further found no 
squamous debris in his right ear.  The March 2005 VA ear 
disease examination report noted no deformity or edema in his 
right ear auricle, no erythema (redness of the skin), and no 
swelling.  

The May 2008 VA examination is the most recent examination of 
record.  The May 2008 examiner determined that he has 
abnormal mastoids and evidence of cholesteatoma.  However, 
the examiner provided highly probative evidence against his 
claim, reporting that he has no history of ear discharge, ear 
pruritus, or ear infection.  Most importantly, the May 2008 
VA examiner objectively found that he has no right ear 
discharge and no aural polyps.  So, DC 6200 does not afford 
an avenue for a compensable, 10 percent rating for his right 
ear disability in the post-reduction period.  

As for post-reduction evidence for DC 6210, there is also no 
ground for a compensable, or 10 percent, rating for chronic 
otitis externa.  The Board acknowledges a September 2007 VA 
treatment record diagnosed him with otitis externa.  But the 
medical record does not confirm that this is a chronic 
disorder, and moreover, the Veteran's otitis externa disorder 
does not manifest the particular symptoms needed for the 10 
percent rating under DC 6210.  Indeed, the May 2008 VA ear 
disease examination specifically found no dry skin and no 
discharge.  And although the examiner found edema and scaly 
skin in his right ear, there was no indication of itching 
requiring frequent and prolonged treatment, such as is 
necessary for a 10 percent rating.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he is competent to describe his symptoms, as 
this is capable of lay observation and experience, where, as 
here, there is such a marked contrast between his reported 
symptomatology and the objective clinical findings, the Board 
must determine which is more probative.  And the Board finds 
that the objective evidence is more probative than his 
descriptions of the severity of his symptoms.  The Board 
bases this determination partly on the notion that, if in 
fact his symptoms were as severe as alleged, including 
insofar as their frequency and duration, they would have been 
evident when examined, but often they were not - certainly 
not to the level required for a higher 10 percent rating.

In view of the above, the Board concludes that the overall 
disability picture since January 2002 does not warrant 
elevation to the next higher level under any of the above 
diagnostic codes.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The preponderance of the evidence shows the Veteran's right 
ear disability had improved by the time of the rating 
reduction decision and, therefore, no longer warranted the 10 
percent rating as of January 1, 2002.  The lower 0 percent 
rating appropriately reflects the present state of his non-
hearing loss right ear disability, so this rating must remain 
in effect.  38 C.F.R. § 4.7.  In a similar vein, there is no 
basis to support his claim for an increased, compensable 
rating.  And since, for these reasons and bases discussed, 
the preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  



III.  Entitlement to Ratings Higher than 10 percent for 
Neurological Manifestations (Fifth Cranial Nerve), Associated 
with Status Post Tympanomastoidectomy, Times Two, from April 
25, 2003 until April 11, 2007; and Higher than 30 Percent 
Since.

The Veteran's neurological manifestations of his fifth 
cranial nerve are associated with his service-connected right 
ear disability, that is, his status post 
tympanomastoidectomy, times two.  Thereby, these claims for 
an increased rating for neurological manifestations stem from 
the April 2003 claim for an increased rating for his right 
ear disability.  So again, the present level of disability is 
the primary concern.  Francisco, 7 Vet. App. at 58.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed-so here, from 
April 2002-until VA makes a final decision on the claims.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2008).  

The Veteran's disability is rated as an impairment of the 
fifth cranial nerve.  Diagnostic Code 8205 pertains to 
disabilities involving the fifth cranial nerve under 38 
C.F.R. § 4.124a (2008).  Under this diagnostic code, 
paralysis of the fifth cranial nerve is rated on the basis of 
the relative degree of sensory manifestations. A 10 percent 
rating is provided when paralysis is incomplete and moderate, 
a 30 percent rating is assigned when it is incomplete and 
severe, and a 50 percent rating when it is complete.

Neuritis involving the fifth cranial nerve is evaluated under 
Diagnostic Code 8305, while neuralgia is evaluated using 
Diagnostic Code 8405. 38 C.F.R. § 4.124a.

Regulations provide that the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type pictured for complete paralysis given for 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, 
moderate degree.  See 38 C.F.R. § 4.124a, Note.

Cranial neuritis characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, may be assigned a maximum rating for severe 
incomplete paralysis.  The maximum rating for neuritis not 
characterized by organic changes is for moderate, or with 
sciatic nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8305.

Cranial neuralgia characterized usually by a dull and 
intermittent pain may be assigned a maximum rating for 
moderate incomplete paralysis.  Tic doulourex, or trifacial 
neuralgia, may be rated as complete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8405.

A.  Entitlement to a Rating Higher than 10 Percent for 
Neurological Manifestations (Fifth Cranial Nerve), Associated 
with Status Post Tympanomastoidectomy, Times Two, from April 
25, 2003 until April 11, 2007

During this period of the appeal, the evidence includes 
findings that show that the Veteran's nerve impairment is 
restricted to wholly sensory loss manifested by the 
complaints of facial pain and numbness.  His July 2003 VA 
examination noted he experiences occasional episodes of sharp 
pain which is at least as likely as not related to his prior 
tympanomastoidectomy surgeries.  At his May 2004 VA 
examination, he complained of right neck pain, in association 
with his right ear disability.  At an initial VA neurological 
clinic treatment in February 2005, he complained of severe 
otalgia and post-aricular neck pain that radiates down the 
right side of his neck.  The treating neurologist diagnosed 
him only with neuropathic pain in the right ear region, 
status-post surgery.  

The April 2005 VA cranial nerves examination noted that he 
has had persistent right ear pain since the surgery.  He 
commented that the Veteran is able to close his eyes without 
difficulty; vision is unaffected; no trouble chewing or 
swallowing; no drooling at the time of the examination, 
although he reported a recent instance of lip drooling.  The 
Veteran further reported that he does at times experience 
pain with chewing and a sensation that his muscles are 
getting tired, and complained of occasional numbness on the 
right side of the face, particularly when he is shaving.  
Objective examination found that his facial sensation is 
sensitive to pinprick and light touch; face is symmetric; 
palate elevates symmetrically; shoulder shrug and head turn 
are symmetric; and tongue is without atrophy, fasticulation, 
or deviation.  Finally, the April 2005 VA examiner diagnosed 
the Veteran with residual ear pain associated with status-
post tympanomastoidectomy, as well as a history of brief 
facial nerve palsy.  

Since he has complained of sharp pains, this does not appear 
to neuralgia, which is characterized instead by dull and 
intermittent pains.  DC 8405.

Here, the evidence demonstrates that the Veteran has no more 
than mild, or, at most, moderate disability, whether it is 
evaluated under Diagnostic Codes 8205 or 8305.  There is 
simply no evidence of impairment of facial or neck function 
arising from his right sided neurological pain.  Mere 
complaints of neurological pain do not support a moderate 
disability evaluation.

B.  Entitlement to a Rating Higher than 30 Percent for 
Neurological Manifestations (Fifth Cranial Nerve), Associated 
with Status Post Tympanomastoidectomy, Times Two, Since April 
11, 2007

At a VA pain clinic visit in April 2007, there are 
indications that the Veteran's pain might have expressed a 
greater level of severity than previously, as it was noted 
that his pain medication had little success.  He complained 
that the pain radiates down his right shoulder causing mild 
pain in his right shoulder and weakness in his right upper 
extremity.  The treating physician observed the Veteran to be 
in moderate pain, with strength in all extremities.  

Even more importantly, the May 2008 VA examination provides 
confirmation of a neurological disorder with some effects on 
his usual daily activities for the fifth cranial nerve, or 
the trigeminal nerve.  Specifically, the VA examiner 
diagnosed the Veteran with "right bell's palsy with 
associated  facial nerve paralysis status-post surgical 
management of cholesteatoma," and summarized the condition 
as paralysis.  Objective findings for the fifth cranial nerve 
showed light touch sensation was decreased over the right 
forehead and entire right side, and absent for the right 
cheek and chin.  Temperature sensation was also absent for 
the right cheek and chin, although notably, normal for the 
right forehead and entire right side.  He also showed 
symmetric function of temporal and masseter muscles on biting 
hard, the jaw remains in midline when biting hard, and 
corneal reflex is present on the right side.  Further, he 
showed normal pain sensation of the right forehead, right 
cheek, right chin, and entire right side.  

Thus, the findings of this examination demonstrated his 
neurological condition is not currently restricted to a 
wholly sensory loss, but rather of a severe degree of 
neurological impairment for his face and neck.  
Significantly, the Board must conclude that the paralysis of 
his cranial nerves is incomplete, as opposed to complete.  
The objective neurological manifestations are at best mixed, 
and the overall evidence of record does not show that the 
fifth cranial nerve, especially as it affects the right side 
of his face and neck, is completely paralyzed.  The 
impairment of function of his face and neck was of a degree 
substantially less than the type pictured for complete 
paralysis of cranial nerve five, whether due to varied level 
of the nerve lesion or to partial regeneration.  Thus, the 
Veteran does not meet the criteria for the maximum 50 percent 
rating under Diagnostic Codes 8205 or 8305.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In sum, the Board finds that the preponderance of the 
evidence shows the Veteran's facial nerve disability does not 
warrant a disability rating greater than 10 percent disabling 
at any time from April 2003 until April 2007, nor more than 
30 percent disabling since April 2007.  For these reasons and 
bases discussed, the preponderance of the evidence is against 
his claims, and the benefit-of-the-doubt doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  



Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disabilities have 
markedly interfered with his employment, meaning above and 
beyond that contemplated by his currently assigned schedular 
ratings.  See 38 C.F.R. § 4.1, indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  See, 
too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired).   Furthermore, there 
is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalization, suggesting 
the Veteran is not adequately compensated for his disability 
by the regular rating schedule.  His evaluation and treatment 
has been primarily on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).



ORDER

The claim for a compensable rating, including restoration of 
a 10 percent rating, since January 1, 2002, onwards, is 
denied.

The claim for a rating higher than 10 percent for 
neurological manifestations (fifth cranial nerve), associated 
with status post tympanomastoidectomy, times two, from April 
25, 2003 until April 11, 2007, is denied.

The claim for a rating higher than 30 percent for 
neurological manifestations (fifth cranial nerve), associated 
with status post tympanomastoidectomy, times two, since April 
11, 2007, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


